[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The following parties appeared on February 13, 1996 to contest the allocation of $70,000 deposited into the registry of the Superior Court as compensation pursuant to a redevelopment plan:
         (1) GTL Investments Limited partnership and First Fidelity Bank
(2) City of Hartford
(3) Bank of Boston
The properties affected are:
(1) 324-348 Hudson Street
(2) 39-43 John Street
The issue in contention is recovery of attorney's fees for the attorney representing the City of Hartford. The matter is regulated by General Statutes §§ 8-130 through 8-133. The court concludes that the aforementioned statutes do not provide for recovery of attorney's fees. The court issues the following order:
A.  39-43 John Street (compensation on deposit with the registry of the Superior Court: $30,000)
    (1) $1081.04 payable to Carlton L. Hume, attorney for the City of Hartford, for upaid [unpaid] taxes accrued in 1994.
    (2) Balance of $28,918.96 payable to Rita A. Steinberger, attorney for GTL Investments Limited partnership and First Fidelty [Fidelity] Bank.
B. 324-348 Hudson Street (compensation on deposit with the registry of the Superior Court: $40,000)
    (1) $17,457.07 payable to Carlton L. Hume, attorney for the City of Hartford, for unpaid taxes accrued from 1989 to date.
CT Page 1412-AA
    (2) $22,542.93 payable to Sean W. Gilligan, attorney for the Bank of Boston.
So ordered:
Arthur L. Spada, Judge